Title: From Abigail Smith Adams to Harriet Welsh, 15 March 1816
From: Adams, Abigail Smith
To: Welsh, Harriet


				
					Dear Harriet
					March 15 1816
				
				your Note I received and thank you for it, altho it gave me much anxiety upon your & mrs Bailey’s account. I fear you will lose your dear little Girl, Yet she has youth of her side, and naturally a fine Constitution, but the poor child has had to contend with two diseases, the last of which is shocking from its long continuance—I know by my own confinement how long you have had a very Sick family—and have most sincerely sympathized with you—as I know you are anxious for me, I will say, I think I am better; I have rested better for 4 Nights, and tho I am weak, and trembling and can bear but little, I feel more Strength in my Limbs, and my appetite is better—how the warm weather may affect me must be left to time to Show—I fear if I live, I shall never be good for much again, but I will with a gratefull heart acknowledge the goodness of heaven God who yet sees fit to continue me in Being, and  encompasseth me with so many mercies.I pray you to let me hear from you as often as possible. if your Brother of Father—would be so good as to get me a quire of Letter paper to send by mr A it would oblige me. your account is accurate, except a charge which you have omitted of a doller for the recovery of a lost Bundle. please to put it down to me—Dear Harriet which is become of the Roxann the news papers allarm us about her.Saturday MorgI have again rested comfortably, and wish I could hear good news from you. do not fail to let me hear to nightyours as ever
				
					A Adams
				
				
			